Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered September 20, 2006, which, to the extent appealed from, denied defendant’s cross motion for a stay of this action pending arbitration, unanimously reversed, on the law, with costs, and the cross motion granted.
As “[a]ctions may be stayed temporarily pending arbitration proceedings where the resolution of the issues in the latter may also resolve and render academic issues in the former” (American Tr. Ins. Co. v Associated Intl. Ins. Co., 210 AD2d 133, 133 [1994], quoting Corbetta Constr. Co. v Driscoll Co., 17 AD2d 176, 179 [1962]), the court erred in denying the stay herein. The personal management agreement contained a broad arbitration clause, and the exception for “collection of any past due monies” is inapplicable since issues in the underlying arbitra*546tion include, inter alia, whether the agreement was void ab initio or, alternatively, had been validly terminated, which would render any claim of monies due moot. Concur—Saxe, J.P., Sullivan, Gonzalez, Catterson and Kavanagh, JJ.